DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Claims 8-19 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/978439 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims and reference claims are directed to the same subject matter; namely stannous oxide powder having a stannous oxide content of 99.99% and impurity contents of Cl <1ppm, S< 10ppm and each of N, K, and Sb is <5ppm, and a water content of 1 to 5 wt%.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8-19 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/494021 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims and reference claims are directed to the same subject matter; namely stannous oxide powder having a stannous oxide content of 99.99% and impurity contents of Cl <1ppm, S< 10ppm and each of N, K, and Sb is <5ppm.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
Claims 8-12 and 16-19 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Japanese Patent JP 4975367 (“JP’367”) as set forth in the last office action and reiterated below.
	Claims 8-9: JP’367 exemplifies in Comparative Examples 1-3 that a stannous oxide powder comprising a stannous oxide content of 99.99% can be made without using any compound that contains chlorine or sulfur (JP’367, para. 0024-0027, Comparative Examples 1-3); therefore, the content of Cl or S is necessarily zero or below 1ppm. A disclosure of a composition of matter in a reference may be anticipatory even though the reference indicates that such composition is not preferred or even that it is unsatisfactory for the intended purpose. /n re Lloyd E. Smith, 32 CCPA 959, 148 F.2d 351, 85 USPG 167 and In re Nehrenberg, 126 USPQ 383, 385 (C.C.P.A. 1960). Here, although Comparative Examples 1-3 are considered unsatisfactory for the purpose of keeping Pb-impurity to the lowest level, they meet the impurity required in the instant claims, therefore, the instant claims are anticipated by the teaching of JP’367.
	Claims 10-11: JP’367 exemplifies in Comparative Examples 1-3 that a stannous oxide powder comprising a stannous oxide content of 99.99% can be made without using any compound that contains sodium or potassium or antimony (JP’367, para. 0024-0027, Comparative Examples 1-3); therefore, the content of Na, K or Sb is necessarily zero or below 1ppm.
	Claims 12 and 17-19: The stannous oxide is in the form of powder (JP’367, para. 0024-0027, Comparative Examples 1-3)
	Claim 16: The powder has a particle diameter of 30-60 m (JP’367, para 0016) which is well within the claimed range of 20 to 60 m.

Claims 8-13 and 17-19 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner et al (US 2012/0195822) as set forth in the last office action and reiterated below.
	Claims 8-9: Werner teaches stannous oxide powder having a purity of 99.999% (para. 0012). Warner exemplifies SnO powder produced by using Sn(BF4)2 as the Sn- salt (Examples 2 and 3), which contains neither chlorine nor sulfur. Therefore, the impurity content of Cl or S is necessarily to be zero or at most less than 1 ppm.
	Claims 9-11: The process in Examples 2-3 contains no Na, K or Sb; therefore, the impurity content of each of these elements is necessarily less than 5 ppm.
	Claims 12 and 17-19: The SnO is formed by precipitation and dried (Werner, para. 0021-0022); therefore, the SnO is expected in a form of powder.
	Claim 13: The SnO is formed by precipitation and dried between 60 to 120°C (Werner, para. 0021-0022); therefore, the water content is expected to be from 1- 10wt%.

Claim Rejections - 35 USC § 103
Claims 12-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of JP’367 as set forth in the last office action and reiterated below.
	Claims 12 and 16-19: Werner teaches the claimed stannous oxide having the impurity contents within the claimed range as discussed above. However, Werner does not report the physical properties of the stannous oxide. JP’ 367 teaches method of making powder useful for semiconductor manufacturing industry (para. 0001) by grinding and sieving the stannous oxide to obtain powder having particle size ranging from 30 to 60 m(JP’367, para. 0016) which is well within the claimed range of 20 to 60 m. Therefore, the PHOSITA would have found it obvious to subject the highly pure stannous oxide of Werner to grinding and sieving to obtain stannous oxide powder as taught by JP’367 for application of the powder in semiconducting industry.
	Claim 13: The SnO is formed by precipitation and dried between 60 to 120°C (Werner, para. 0021-0022); therefore, the water content is expected to be from 1- 10wt%.
	Claims 14-15: JP’367 does not report the TAP density nor the specific surface area of the powder. However, these two parameters are directly corresponding to the
particle diameter and the composition of the powder. Because the particle size of the stannous oxide powder falls within the claimed range as discussed in claim 12 above and the composition is the same as discuss in claims 8-11 above, it is expected that the stannous oxide powder of Werner/JP’367 would necessarily exhibit the density and specific surface are within the claimed range.
Response to Arguments
The Double Patenting rejections:  
No arguments are presented to the rejections; therefore, the Examiner assumes that Applicant agrees with the reasoning of the rejection.

The prior art-based rejections:
Regarding the JP’367, Applicant argues that the 99.99% purity is referred only to SnO but when SnO2 is included, the purity is less than 94% for comparative example 1 and below 72% for Comparative Example 2.  However, the claim subject matter is directed to “stannous oxide” which is SnO.  So, the purity should not have included the calculation of SnO2 which is a stannic oxide.  The purity content in the claims is clearly defined to include  “stannous oxide and inevitable impurities”.  Stannic oxide is neither stannous oxide nor “inevitable” impurity but is a separate and distinct species from stannous oxide.
Regarding the Werner reference, Applicant makes the same argument.  As stated above, the purity content in the claims includes “stannous oxide and inevitable impurities”, and stannic oxide is neither stannous oxide nor “inevitable purity”.  Therefore, it should not have included in the calculation of impurity content of stannous oxide.  
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



September 24, 2022